Citation Nr: 0013258	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to an increased evaluation for postoperative 
residuals, herniated nucleus pulposus involving L5-S1, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for bilateral 
hallux valgus, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 14, 1953 to 
June 27, 1953, July 1954 to July 1956, May 1958 to April 
1967, and from May 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

During a January 2000 hearing, the appellant raised the 
issues of entitlement to service connection for a 
gastrointestinal disability, and for urological or sexual 
dysfunction, each claimed as possibly related to medication 
for his service-connected sinus and back disabilities.  These 
issues have not been developed for appellate review, and are 
referred to the RO for the appropriate action.   

The Board notes that the appellant, in the context of his 
June 1995 correspondence, indicated that he erred in his 
characterization of the elbow disorder for which service 
connection is sought.  In this regard, he indicated that he 
"meant to claim for left elbow."  He reiterated this 
contention in correspondence dated in February 1996.  The 
issue developed for appellate review, however, refers to 
disability of the right elbow.  The Board notes, 
nevertheless, that the appellant confirmed this issue among 
those in appellate status at the time of his January 2000 
hearing, but did not provide any testimonial evidence with 
respect to this issue.  Inasmuch as entitlement to service 
connection for a left elbow disability has not been properly 
developed for appellate consideration, this issue is referred 
to the RO for the appropriate action.

The issues of entitlement to increased evaluations for the 
service-connected low back disability, allergic rhinitis, and 
bilateral hallux valgus are the subject of the remand section 
of this decision.


FINDING OF FACT

There is no competent evidence of record of a nexus, or link, 
between any current disabilities of the right elbow or ankle 
and any incident of the appellant's military service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a right 
elbow disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The appellant's claim for service connection for a right 
ankle disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends, in essence, that his right elbow and 
ankle disabilities were incurred during service and, as such, 
warrant entitlement to service connection.

The Board notes that the complete set of service medical 
records are not in the claims file and, presumably, were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Available service records in the file 
consists of all service medical records, with the exception 
of those pertaining the appellant's active duty from July 
1954 to July 1956.  The appellant has provided information 
regarding in service treatment during this period, to include 
the submission of NA Forms 13055.  Based upon this 
information, the RO has submitted multiple requests for 
searches for medical records, and has attempted to 
reconstruct records relevant to this period from alternate 
sources.  However, the record shows that although the 
appellant was able to provide the RO with more detailed 
information regarding his in service treatment, subsequent 
searches have not yielded any additional records.  

In light of the above, neither the complete service records 
for the period of July 1954 to July 1956, nor alternative 
sources of information pertaining to the alleged disorders in 
service are of record.  The Board is satisfied that all 
sources for further development of the record have been 
exhausted and that further referral of this matter to the 
NPRC will not result in additional development of the record.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)

Factual Background

Available service medical records are negative for any 
complaints or findings relative to the right elbow or ankle.  
The September 1975 retirement examination clinically 
evaluated the upper and lower extremities as normal.

From 1977 to 1997 the veteran received treatment at military 
and private facilities and underwent VA examinations for 
various disorders.  The pertinent records show that the 
appellant was seen in May 1988 at a military for a complaint 
of right elbow irritation.  He reported no trauma or insect 
bite associated with the elbow.  Examination showed full 
range of motion, without tenderness.  An assessment of 
olecranon bursa was noted.  The appellant was referred for 
orthopedic consultation the next day.  During that 
examination, the appellant reported improvement in his 
condition.  The clinical report noted that x-ray studies of 
the right elbow revealed no significant abnormality.  The 
appellant was continued on medication.  There were no other 
references in the clinical reports to treatment for this 
condition.

The appellant was evaluated in July 1988 with a sprain of the 
right ankle.  He was next evaluated for this condition in 
August 1988, at which time, the examiner noted that the 
appellant reported no complaints.  The appellant denied any 
pain associated with the right ankle.  Examination showed 
slight swelling of the ankle.  There was no tenderness 
detected on palpation.  The clinical impression was sprain, 
right ankle, improving.  The appellant was continued on 
medication.  When evaluated in late August 1988, the 
appellant reported no complaints of pain.  It was noted that 
he ambulated well.  Examination was noted to be essentially 
negative.  The clinical assessment was "sprain, right ankle 
- denies any pain."  It was noted that the appellant would 
be continued on his course of medication.  There were no 
other references in the clinical reports to treatment for 
this condition.

The appellant underwent VA examination in November 1997.  At 
that time the appellant reported a history of swelling 
involving the right elbow that was noted to be suggestive of 
olecranon bursitis.  It was noted that an attempt was made to 
drain the elbow joint, but that the appellant sustained a 
subsequent injury to the elbow resulting in the development 
of a "knot" at the elbow joint.  The appellant reported 
slight discomfort associated with the elbow.  The appellant 
was evaluated with a history of right olecranon bursitis.  

During VA joints examination, conducted in November 1997, the 
appellant reported a spontaneous onset, in 1984, of swelling 
over the olecranon process of his right elbow.  The appellant 
reported that aspiration of the elbow was performed, and that 
he has experienced no further problems with the elbow.  The 
appellant noted that when he played racquetball or handball, 
his elbow ached occasionally.  Evaluation of the right elbow 
showed normal contour.  There was no evidence of an olecranon 
bursitis.  The appellant was noted to exhibit a full range of 
painless motion on examination.  Physical examination further 
revealed that the appellant exhibited a normal gait, without 
limping or listing to either side.  He was able to stand on 
his heels and toes without difficulty.  X-ray studies of the 
right elbow were normal.  An assessment of old healed 
olecranon bursitis of the right elbow, no sequelae, was 
indicated.  There were no clinical findings or diagnosis made 
relative to the right ankle on examination.

A videoconference hearing was conducted before the 
undersigned member of the Board in January 2000.  At that 
time the veteran's testimony was confined to disabilities 
other than the right elbow and ankle.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim. See, Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra). 

In certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology will 
surfice to establish a well grounded claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.

In this case, the service medical records are negative for 
any history or complaints regarding the right elbow or ankle.  
The September 1975 separation physical examination report 
contains no reference to any disabilities of the right elbow 
or ankle.  The first clinical evidence of impairment 
associated with the right elbow was in 1988, nearly 12 years 
following the appellant's release from service.  Impairment 
of the right ankle was first clinically manifest more than 12 
years following service.  Furthermore, while post service 
medical records reflect treatment for these conditions, there 
is no reference to the appellant's period of service or to 
residual impairment associated with either condition.  The 
record on appeal contains no medical opinion or 
contemporaneous clinical findings following service of 
chronic residuals of the right elbow or ankle, nor clinical 
evidence linking any current symptoms to the appellant's 
period of military service. 

The Board notes that even accepting as true the appellant's 
theory of entitlement, that the claimed disorders were 
incurred in service, his claims still would not be well-
grounded.  What remains decisive in this case is that the 
record is devoid of competent medical evidence of current 
disability of the right elbow or ankle related to military 
service.  Although the appellant has stated that his claimed 
right elbow and ankle disorders are related to service, the 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, without 
supporting medical evidence of current disability related to 
service, the appellant's statements are insufficient to 
render his claims well-grounded.  See Grottveit, 5 Vet. App. 
at 93 (lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well-grounded under section 
5107(a)); Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(evidentiary assertions may not be accepted as true when the 
fact asserted is beyond the competence of the person making 
the assertion).

Accordingly, without competent medical evidence of a causal 
relationship between any current right elbow and ankle 
disorders and his period of service, the appellant has not 
presented well-grounded claims for service connection for a 
right elbow or ankle disorder, and his claims must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court of Appeals for Veterans Claims (Court) has 
held that "when an RO does not specifically address the 
question whether a claim is well-grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a right elbow or ankle 
disorder.  See Robinette, supra.


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a right ankle disorder is denied.

REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his service connected disabilities are 
well grounded, in that he has presented a plausible claim. 38 
U.S.C.A. § 5107(a) (West 1991);  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claims. This includes the duty to conduct 
a thorough and contemporaneous medical examination under 
appropriate circumstances.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

The record discloses that the most recent VA examination was 
conducted in November 1997.  The record further discloses 
that the appellant now reports that symptomatology related to 
his service-connected disabilities have increased in severity 
since that time, and that the breadth of his symptoms were 
not fully evaluated and documented in conjunction with this 
examination.  During his hearing his videoconference hearing 
in January 2000, the appellant reported that his symptoms had 
become progressively worse since the time of the VA 
examination.  He further indicated that he had taken a dose 
of medication prior to the examination, which minimized the 
severity of his symptomatology.  In addition, the appellant 
reported that medical reports documenting more recent 
treatment he received from private physicians relative to his 
service-connected disabilities have not been associated with 
the claims file.  

The Board notes that the January 2000 hearing transcript was 
accepted as a notice of disagreement with respect to a May 
1999 rating decision, which granted service connection for a 
right knee disability and for bilateral hearing loss.  The 
appellant noted disagreement with the rating evaluations 
assigned for these service-connected disabilities.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (testimony at 
a hearing, once reduced to writing, can be construed as a 
notice of disagreement).  Accordingly, issuance of a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999)

During the course of the appellant's appeal, the regulations 
pertaining to respiratory disorders were revised, effective 
October 7, 1996.  When a law or regulations change during the 
pendency of a veteran's appeal, the version most favorable to 
the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard the Board notes that the RO has 
adudicated the claim under both the old and revised rating 
criteria and the veteran has been infor of both rating 
criteria.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of all medical providers who have 
treated him for his low back disorder, 
allergic rhinitis, and bilateral hallux 
valgus since November 1997.

2. After securing the necessary releases, the 
RO should request any records of medical 
treatment which have not been associated with 
the appellant's claims file.  Any records 
secured by the RO must be included in the 
appellant's claims file.

3. Thereafter, the RO should schedule the 
appellant for a VA examination orthopedist to 
determine the nature and extent of his low 
back disorder, and bilateral hallux valgus.  
The appellant's claims file should be made 
available to the examiner, and the examiner 
is requested to review the claims file in 
conjunction with the examination.  All 
necessary tests and studies, to include x-
rays deemed necessary should be accomplished.  
It is requested that the examination include 
range of motion testing.  The examiner is 
requested to state the normal range of motion 
of the involved areas.

In conjunction with his examination, the 
examiner is also requested to comment upon 
the following: (a) whether either disability 
is manifested by weakened movement, excess 
fatigability, incoordination, or pain on 
movement; and (b) whether pain related to 
either disability could significantly limit 
functional ability during flare-ups or when 
the affected part of the body is used 
repeatedly over a period of time.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

4.  The appellant should be scheduled for 
appropriate VA examination to determine the 
nature and extent of his allergic rhinitis 
condition.  In addition to x-rays, any 
indicated specialty tests should be 
performed, as should all indicated laboratory 
and other diagnostic studies.  The claims 
file, including any additional evidence 
obtained, should be made available to the 
examiner prior to the examination. 

5.  The RO should furnish the appellant with 
a statement of the case regarding the issues 
of increased ratings for the right knee 
disorder and hearing loss.  The veteran 
should be informed of the requirements 
necessary to perfect an appeal.  The RO is 
informed that these issues are not before the 
Board until timely perfected.

6.  After completion of the above 
development, the RO should again adjudicate 
the appellant's claims for increased 
evaluations for the low back disorder, 
allergic rhinitis, and bilateral hallux 
valgus.  In adjudicating these claims, the RO 
should consider the applicability all 
pertinent Diagnostic Codes in the VA's 
Schedule for Rating Disabilities in 38 C.F.R. 
Part 4, as well as the application of 38 
C.F.R. § 4.40 (1999) (regarding functional 
loss due to pain) and 38 C.F.R. 
§ 4.45 (1999) (regarding weakness, 
fatigability, incoordination, or pain on 
movement of a joint).  See DeLuca v. Brown, 8 
Vet. App 202, 204-07 (1995).  

If the benefits sought on appeal remain denied, the veteran 
should be furnished a supplemental statement of the case, and 
an opportunity to respond. Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this remand is to obtain 
additional medical information and to accord due process of 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Robert P. Regan
	Member, Board of Veterans' Appeals

 

